J-A28034-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JOHN FERGUSON                                    IN THE SUPERIOR COURT
                                                           OF
                                                      PENNSYLVANIA
                         Appellant

                    v.

LINDA J. STENGLE, ESQUIRE,
INDIVIDUALLY, STENGLE LAW, THE
ARRAS GROUPS, INC., AND ROBERT
MADSEN

                         Appellee                   No. 3623 EDA 2016


                  Appeal from the Order October 12, 2016
            In the Court of Common Pleas of Philadelphia County
                     Civil Division at No(s): 150302491


BEFORE: GANTMAN, P.J., PANELLA, J., and DUBOW, J.

DISSENTING STATEMENT BY PANELLA, J.:             FILED JANUARY 19, 2018

      I agree with my esteemed colleagues in the Majority that Appellant’s

complaint would be properly transferred to Montgomery County if we were

constrained to considering whether Linda Stengle, Esquire, “regularly

conducted business” in Philadelphia. However, it is undisputed Attorney

Stengle represented Ferguson even after October 2011, when she left the Firm

to found Stengle Law. See N.T., Deposition of Linda Stengle, 4/26/16, at 12;

Affidavit of Linda Stengle, 3/29/16, at ¶ 14. Attorney Stengle did not have an

independent retainer agreement with Ferguson. See N.T., Deposition of Linda

Stengle, 4/26/16, at 75; Affidavit of Linda Stengle at ¶ 14. Rather, she had a

fee agreement with the Firm that included representation of Ferguson. See
J-A28034-17


N.T., Deposition of Linda Stengle, 4/26/16, at 22-23; Affidavit of Linda Stengle

at ¶ 14.

      It is also undisputed that this retention agreement contained a forum

selection clause that was intended to mandate that any “dispute[s] between

Clients and Counsel” be heard in Philadelphia. N.T., Deposition of Linda

Stengle, 4/26/16, at 80. Thus, the contract governing Attorney Stengle’s

representation of Ferguson requires this dispute be heard in Philadelphia.

      It is true this forum selection clause requires arbitration of the claim.

Thus, Ferguson may be required to submit his claims to binding arbitration.

However, that issue is not properly before us. Nor does the ultimate resolution

of that issue change the fact that the proper judicial venue for resolution of

whether the claims must be arbitrated is Philadelphia.

      Furthermore, I conclude Ferguson’s brief sufficiently presented this

issue for our review. He argues the retention agreement requires this dispute

be heard in Philadelphia. See Appellant’s Brief, at 12. And he then cites to the

Rules of Civil Procedure as authority for his argument. See id.

      While his argument is inartful, I conclude its deficiencies do not rise to

the level of waiver. Thus, I respectfully dissent.




                                      -2-